Exhibit 10.3

 

--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT

between

CAPITAL ONE AUTO FINANCE TRUST 2006-C,

as Issuer,

CAPITAL ONE AUTO FINANCE, INC.,

as Administrator

and

THE BANK OF NEW YORK,

as Indenture Trustee

Dated as of November 22, 2006

 

--------------------------------------------------------------------------------

 

     2006-C Administration Agreement



--------------------------------------------------------------------------------

Table of Contents

 

          Page

1.

   Duties of the Administrator    1

2.

   Records    2

3.

   Compensation; Payment of Fees and Expenses    3

4.

   Independence of the Administrator    3

5.

   No Joint Venture    3

6.

   Other Activities of the Administrator    3

7.

   Representations and Warranties of the Administrator    3

8.

   Administrator Termination Events; Termination of the Administrator    4

9.

   Action upon Termination or Removal    6

10.

   Liens    6

11.

   Notices    6

12.

   Amendments    7

13.

   Governing Law; Submission to Jurisdiction    9

14.

   Headings    9

15.

   Counterparts    10

16.

   Severability of Provisions    10

17.

   Not Applicable to COAF in Other Capacities    10

18.

   Benefits of the Administration Agreement    10

19.

   Assignment    10

20.

   Nonpetition Covenant    10

21.

   Limitation of Liability    11

22.

   Limitation of Rights    11

 

  i    2006-C Administration Agreement



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of November 22, 2006,
is between CAPITAL ONE AUTO FINANCE TRUST 2006-C, a Delaware statutory trust
(the “Issuer”), CAPITAL ONE AUTO FINANCE, INC., a Texas corporation, as
administrator (“COAF” or the “Administrator”), and THE BANK OF NEW YORK, a
banking corporation organized under the laws of the state of New York, as
indenture trustee (the “Indenture Trustee”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned such terms in
Appendix A to the Sale and Servicing Agreement dated as of November 22, 2006
(the “Sale and Servicing Agreement”) by and between Capital One Auto
Receivables, LLC, as seller, the Issuer, the Administrator, as servicer, and the
Indenture Trustee.

W I T N E S S E T H :

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and has
entered into certain agreements in connection therewith, including, (i) the Sale
and Servicing Agreement, (ii) the Indenture, (iii) the Note Depository
Agreement, (iv) the Limited Guaranty, (v) the Interest Rate Swap Agreement and
(vi) the Trust Agreement (each of the agreements referred to in clauses
(i) through (vi) are referred to herein collectively as the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are
required to perform certain duties;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as Owner Trustee), and to provide such additional services consistent
with this Agreement and the Issuer Documents as the Issuer may from time to time
request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

  1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator under this Agreement and the Issuer Documents
and the duties and obligations of the Issuer and the Owner Trustee (in its
capacity as owner trustee) under the Issuer Documents; provided, however, except
as otherwise provided in the Issuer Documents, that the Administrator shall have
no obligation to make any payment required to be made by the Issuer under any
Issuer Document. In addition, the Administrator shall consult with the Issuer
and the Owner Trustee regarding its duties and obligations under the Issuer
Documents. The Administrator shall monitor the performance of the Issuer and the
Owner Trustee and shall advise the

 

  1    2006-C Administration Agreement



--------------------------------------------------------------------------------

Issuer and the Owner Trustee when action is necessary to comply with the
Issuer’s and the Owner Trustee’s duties and obligations under the Issuer
Documents. The Administrator shall perform such calculations, and shall prepare
for execution by the Issuer or shall cause the preparation by other appropriate
persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer and the Owner Trustee (in its
capacity as owner trustee) to prepare, file or deliver pursuant to the Issuer
Documents. In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer and the Owner Trustee (in its
capacity as owner trustee) to take pursuant to the Issuer Documents, and shall
prepare and execute on behalf of the Issuer all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer to prepare, file or deliver pursuant to the Issuer Documents or otherwise
by law.

(b) Notwithstanding anything to the contrary in the Agreement, the Administrator
shall not be obligated to, and shall not, take any action that the Issuer
directs the Administrator not to take nor which would result in a violation or
breach of the Issuer’s covenants, agreements or obligations under any of the
Issuer Documents.

(c) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators or successor Servicers,
or the consent to the assignment by the Note Registrar, Paying Agent or
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer or the Issuer directs the Administrator not to take on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Seller and the
Indenture Trustee at any time during normal business hours.

 

  2    2006-C Administration Agreement



--------------------------------------------------------------------------------

3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $2,500 annually which shall be solely an obligation of the
Servicer. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. With respect to the Administrator and the Issuer, nothing
contained in this Agreement (i) shall constitute the Administrator and the
Issuer as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer, the Owner Trustee and the Indenture
Trustee as follows:

(a) Existence and Power. The Administrator is a corporation validly existing and
in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party or affect the
enforceability or collectibility of the Receivables or any other part of the
Collateral. The Administrator has obtained all necessary licenses and approvals
in each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Administrator to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party have
been duly authorized by all necessary action on the part of the Administrator
and do not contravene or constitute a default under (i) any applicable law, rule
or regulation, (ii) its organizational documents or (iii) any material indenture
or material agreement or instrument to which the Administrator is a party by
which its properties are bound

 

  3    2006-C Administration Agreement



--------------------------------------------------------------------------------

(other than violations of such laws, rules, regulations, indentures or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Administrator’s ability to perform its obligations under, the Transaction
Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approval,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

8. Administrator Termination Events; Termination of the Administrator.

(a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.

(b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice.

(c) The occurrence of any one of the following events (each, an “Administrator
Termination Event”) shall also entitle the Issuer, subject to Section 19 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders,
which failure continues unremedied for five Business Days after discovery
thereof by a Responsible Officer of the Administrator or receipt by the
Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least 25% of Outstanding Notes, voting together as a
single class;

(ii) any failure by the Administrator to duly observe or perform in any material
respect any other of its covenants or agreements in this Agreement, which
failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 60 days (or such longer period
not in excess of 90 days as may be reasonably

 

  4    2006-C Administration Agreement



--------------------------------------------------------------------------------

necessary to remedy such failure; provided that such failure is capable of
remedy within 90 days or less) after discovery thereof by a Responsible Officer
of the Administrator or receipt by the Administrator of written notice thereof
from the Indenture Trustee or Noteholders evidencing at least 25% of Outstanding
Notes, voting together as a single class;

(iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 60 days (or such longer period not in excess of 90 days
as may be reasonably necessary to remedy such failure; provided that such
failure is capable of remedy within 90 days or less) after discovery thereof by
a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least 25% of Outstanding Notes, voting together as a single class (it being
understood that any repurchase of a Receivable by COAF pursuant to Section 3.3
of the Purchase Agreement, by the Seller pursuant to Section 2.3 of the Sale and
Servicing Agreement or by the Servicer pursuant to Section 3.6 of the Sale and
Servicing Agreement shall be deemed to remedy any incorrect representation or
warranty with respect to such Receivable); or

(iv) the Administrator suffers a Bankruptcy Event.

(d) If an Administrator Termination Event shall have occurred, the Issuer may,
subject to Section 19 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however that such termination shall not become effective
until such time as the Issuer, subject to Section 19 hereof, shall have
appointed a successor Administrator in the manner set forth below. Upon any such
termination, all rights, powers, duties and responsibilities of the
Administrator under this Agreement shall vest in and be assumed by any successor
Administrator appointed by the Issuer, subject to Section 19 hereof, pursuant to
a management agreement between the Issuer and such successor Administrator,
containing substantially the same provisions as this Agreement (including with
respect to the compensation of such successor Administrator), and the successor
Administrator is hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Administrator, as attorney-in-fact or otherwise, all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect such vesting and assumption. Further,
in such event, the Administrator shall use its commercially reasonable efforts
to effect the orderly and efficient transfer of the administration of the Issuer
to the new Administrator.

(e) The Issuer, subject to Section 19 hereof, may waive in writing any
Administrator Termination Event by the Administrator in

 

  5    2006-C Administration Agreement



--------------------------------------------------------------------------------

the performance of its obligations hereunder and its consequences. Upon any such
waiver of a past Administrator Termination Event, such Administrator Termination
Event shall cease to exist, and any Administrator Termination Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other Administrator
Termination Event or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees and reimbursable expenses accruing to it to the
date of such termination or removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. Any notice, report or other communication given hereunder shall be
in writing and addressed as follows:

 

  (a) if to the Administrator, to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Attention: Vice President of Auto Securitization

Telephone: (703) 720-1000

Facsimile: (703) 720-2121

with a copy to:

Mayer, Brown, Rowe & Maw LLP

71 South Wacker Drive

Chicago, IL 60606

Attention: Jon Van Gorp

Facsimile: (312) 701-7711

Confirmation No.: (312) 701-7091

 

  (b) if to the Issuer, to:

Capital One Auto Finance Trust 2006-C

1680 Capital One Drive

McLean, Virginia 22102

Attention: Vice President of Auto Securitization

Telephone: (703) 720-1000

Facsimile: (703) 720-2121

 

  6    2006-C Administration Agreement



--------------------------------------------------------------------------------

with a copy to:

Mayer, Brown, Rowe & Maw LLP

71 South Wacker Drive

Chicago, IL 60606

Attention: Jon Van Gorp

Facsimile: (312) 701-7711

Confirmation No.: (312) 701-7091

with a copy to:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Telephone: (302) 636-6188

Facsimile: (302) 636-4140

 

  (c) if to the Owner Trustee, to:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Telephone: (302) 636-6118

Facsimile: (302) 636-4140

 

  (d) if to the Indenture Trustee, to:

The Bank of New York

101 Barclay Street, 4 West

New York, New York 10286

Attention: Corporation Trust Administration – Capital One Auto Finance

Trust 2006-C

Telephone: (212) 815-6140

Facsimile: (212) 815-3986

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid or hand-delivered to
the address of such party as provided above.

12. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Indenture Trustee, any Noteholder, the Issuer or the
Owner Trustee (subject to Section 12(e) below); provided that such amendment
shall not, as evidenced by an Opinion of Counsel delivered to the Indenture
Trustee materially and adversely affect the interests of the

 

  7    2006-C Administration Agreement



--------------------------------------------------------------------------------

Noteholders; provided, further, that such amendment shall not materially and
adversely affect the rights or obligations of the Swap Counterparty or the
Issuer under the Interest Rate Swap Agreement unless the Swap Counterparty shall
have consented in writing to such amendment (and such consent shall be deemed to
have been given if the Swap Counterparty does not object in writing within ten
(10) Business Days after receipt of a written request for such consent);
provided, further, that any amendment requiring the Swap Counterparty’s consent
hereunder must also satisfy the Rating Agency Condition to be effective.

(b) Any term or provision of this Agreement may be amended by the Administrator
but without the consent of the Indenture Trustee, any Noteholder, the Issuer,
the Owner Trustee (subject to Section 12(e) below) or any other Person to add,
modify or eliminate any provisions as may be necessary or advisable in order to
enable the Seller, the Servicer or any of their Affiliates to comply with or
obtain more favorable treatment under any law or regulation or any accounting
rule or principle, it being a condition to any such amendment that the Rating
Agency Condition shall have been satisfied.

(c) This Agreement may also be amended from time to time by the Issuer, the
Administrator and the Indenture Trustee, with the consent of the Holders of
Notes evidencing not less than a majority of the aggregate principal amount of
the Outstanding Notes, voting as a single class, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders;
provided, that such amendment shall not materially and adversely affect the
rights or obligations of the Swap Counterparty or the Issuer under the Interest
Rate Swap Agreement unless the Swap Counterparty shall have consented in writing
to such amendment (and such consent shall be deemed to have been given if the
Swap Counterparty does not object in writing within ten (10) Business Days after
receipt of a written request for such consent); provided, further, that any
amendment requiring the Swap Counterparty’s consent hereunder must also satisfy
the Rating Agency Condition to be effective. It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(d) Prior to the execution of any such amendment, the Administrator shall
provide written notification of the substance of such amendment to each Rating
Agency and the Owner Trustee; and promptly after the execution of any such
amendment or consent, the Administrator shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Issuer, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is

 

  8    2006-C Administration Agreement



--------------------------------------------------------------------------------

authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.
Furthermore, notwithstanding anything to the contrary herein, this Agreement may
not be amended in any way that would adversely affect the Owner Trustee’s
rights, duties or obligations under this Agreement, the Transaction Documents or
otherwise or the Administrator’s duties and obligations under Section 1 of this
Agreement, without the prior written consent of the Owner Trustee.

13. Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

14. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

 

  9    2006-C Administration Agreement



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

16. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

17. Not Applicable to COAF in Other Capacities. Nothing in this Agreement shall
affect any obligation COAF may have in any other capacity.

18. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture, the Note Insurer, the
Swap Counterparty and the Noteholders, any benefit or any legal or equitable
right, remedy or claim under this Agreement. For the avoidance of doubt, the
Owner Trustee, the Note Insurer and the Swap Counterparty are third party
beneficiaries of this Agreement and are entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if they were a party hereto.

19. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement.

20. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

 

  10    2006-C Administration Agreement



--------------------------------------------------------------------------------

21. Limitation of Liability. Notwithstanding anything contained herein to the
contrary, this Agreement has been executed and delivered by Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee, and in no
event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer. Under no circumstances shall
the Owner Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

22. Limitation of Rights. (a) All of the rights of the Note Insurer in, to and
under this Agreement (including, but not limited to, all of the Note Insurer’s
rights as a third party beneficiary of this Agreement and all of the Note
Insurer’s rights to receive notice of any action hereunder and to give or
withhold consent to any action hereunder) shall terminate upon the termination
of the Insurance Agreement in accordance with the terms thereof and the payment
in full of all amounts owing to the Note Insurer.

(b) All of the rights of the Swap Counterparty in, to and under this Agreement
(including, but not limited to, all of the Swap Counterparty’s rights as a third
party beneficiary of this Agreement and all of the Swap Counterparty’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Interest Rate Swap
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Swap Counterparty.

[SIGNATURES ON NEXT PAGE]

 

  11    2006-C Administration Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

CAPITAL ONE AUTO FINANCE TRUST 2006-C By:   Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

  S-1    2006-C Administration Agreement



--------------------------------------------------------------------------------

CAPITAL ONE AUTO FINANCE, INC., as

Administrator

By:  

/s/ Albert A. Ciafre

Name:   Albert A. Ciafre Title:   Assistant Vice President

 

  S-2    2006-C Administration Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Indenture

Trustee

By:  

/s/ Derick Cividini

Name:   Derick Cividini Title:   Trust Officer

 

  S-3    2006-C Administration Agreement



--------------------------------------------------------------------------------

Joinder of Servicer:

CAPITAL ONE AUTO FINANCE, INC., as Servicer, joins in this Agreement solely for
purposes of Section 3.

 

CAPITAL ONE AUTO FINANCE, INC., as

Servicer

By:  

/s/ Albert A. Ciafre

Name:

  Albert A. Ciafre Title:   Assistant Vice President

 

  S-4    2006-C Administration Agreement